 Case 2:18-cr-00004-JPJ Document 108 Filed 07/16/20 Page 1 of 7 Pageid#: 593




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )      Case No. 2:18CR00004
                                                  )      Case No. 2:00CR10101
                                                  )
 v.                                               )      OPINION AND ORDER
                                                  )
 CLAUDE SLOAN,                                    )      By: James P. Jones
                                                  )      United States District Judge
                     Defendant.                   )

      Randy Ramseyer, Assistant United States Attorney, Abingdon, Virginia, for
United States; Nancy C. Dickenson-Vicars, Assistant Federal Public Defender,
Abingdon, Virginia, for Defendant.

      The defendant, a federal inmate previously sentenced by this court, has filed

a motion seeking compassionate release from his sentence. The motion is filed

pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,

Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018), which permits a reduction

in a defendant’s sentence if the court finds “extraordinary and compelling reasons

warrant such a reduction” and the reduction “is consistent with applicable policy

statements issued by the Sentencing Commission” after considering the factors set

forth in 18 U.S.C. § 3553(a).1 The defendant’s motion has been fully briefed and is

ripe for decision.

      1
         The Sentencing Commission has adopted such policy provisions. Those policies
provide in pertinent part that release may be granted if the court determines that
“[e]xtraordinary and compelling reasons warrant the reduction” and “[t]he defendant is not
 Case 2:18-cr-00004-JPJ Document 108 Filed 07/16/20 Page 2 of 7 Pageid#: 594




                                                   I.

       Sloan was sentenced by this court on November 14, 2018, after pleading guilty

to the following three counts: (1) possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1); (2) manufacture and possession with intent to

distribute more than 100 marijuana plants, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B); and (3) distribution of marijuana, in violation of §§ 841(a)(1) and

841(b)(1)(D). The court determined he had a guideline range of 37 months to 46

months, based on a Total Offense Level of 19 and a criminal history score of III.

However, the court varied upward due to the serious nature of Sloan’s criminal

conduct. Sloan was sentenced to a total term of 144 months. Sloan also violated his

supervised release for a prior federal conviction by committing the instant offense,

and he was sentenced to serve an additional 24 months consecutive to his 144-month

sentence.2 His present projected release date is February 16, 2030.


a danger to the safety of any other person or to the community.” U.S. Sentencing
Guidelines Manual (“USSG”) § 1B1.13(1)(A), (2) (U.S. Sentencing Comm’n 2018).
These policies have not changed since the First Step Act of 2018 amended § 3582(c)(1)(A)
to allow a direct motion by the inmate. But in any event, even the present commentary to
§ 1B1.13, while listing circumstances that the Director of the Bureau of Prisons (“BOP”)
is encouraged to consider in determining whether to file a motion for reduction, also
emphasizes that “[t]he court is in a unique position to determine whether the circumstances
warrant a reduction (and, if so, the amount of reduction) after considering the factors set
forth in 18 U.S.C. § 3553(a) and the criteria set forth in this policy statement, such as the
defendant’s medical condition, the defendant’s family circumstances, and whether the
defendant is a danger to the safety of any other person or to the community.” Id. at cmt.
n.4.
       2
           I have considered Sloan’s motion to be filed in both of his cases.
                                             -2-
 Case 2:18-cr-00004-JPJ Document 108 Filed 07/16/20 Page 3 of 7 Pageid#: 595




      Sloan has been diagnosed with elevated cholesterol, high blood pressure,

hypothyroidism, pulmonary fibrosis, and gout, and he has received treatment while

incarcerated. Bureau of Prisons Health Services, Clinical Health Encounter 2, ECF

No. 100. Sloan is incarcerated at Ashland FCI in Ashland, Kentucky. Ashland FCI

has no active cases as of July 16, 2020. Federal Bureau of Prisons, COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last visited July 16, 2020).

      Sloan filed a pro se motion with this court on May 14, 2020, pursuant to the

Coronavirus, Aid, Relief, and Economic Security (“CARES”) Act, Pub. L. No. 116-

136, § 12003(b)(2), 134 Stat. 281 (2020), in which he sought release to home

confinement.

      Following his pro se filing in this court, the Federal Public Defender was

appointed to represent Sloan and that office filed a supplemental motion limited to

§ 3582(c)(1)(A), seeking to terminate his sentence, based on his health issues and

the Covid-19 pandemic. Sloan noted that he would live with one of his sons if he

was to be released; namely, the son who had conspired with him to commit some of

the underlying criminal conduct. In its response, the United States argued that the

BOP has adopted adequate policies to protect inmates and staff from infection. It

acknowledged Sloan’s advanced age places him at higher risk of severe results from

contracting Covid-19, but it asserted the same is not true for his underlying health

conditions. The government noted its concern about Sloan’s proffered plan to return


                                        -3-
 Case 2:18-cr-00004-JPJ Document 108 Filed 07/16/20 Page 4 of 7 Pageid#: 596




to his home and stay with his son due to his past abusive behavior toward his

neighbors and past criminal conspiracies with his son. Ultimately, the government

concluded that he is not a good candidate for compassionate release because of the

serious nature of his underlying conduct, his criminal record, and his recidivism risk.

Sloan emphasized in his reply that while he understood the government’s concern

about his release plan, he had no other place to reside other than his home.

                                             II.

       The court may grant a § 3582(c)(1)(A) motion by an inmate “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.”      § 3582(c)(1)(A).        While exhaustion of administrative

remedies is not a jurisdictional issue,3 it is a mandatory condition, that when




       3
          In considering § 3582(c)(2), a separate subsection setting forth another exception
to the rule that a district court may not modify a sentence once imposed, the Fourth Circuit
held that the lack of a prerequisite to a motion for reduction in sentence does not raise a
jurisdictional issue. United States v. May, 855 F.3d 271, 274–75 (4th Cir. 2017) (holding
that “[t]he Supreme Court requires Congress to ‘clearly state[] that a threshold limitation
on a statute’s scope shall count as jurisdictional’ before a court can treat the limitation as
such”) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 515–16 (2006)). Based on this
precedent, I do not find that failure to exhaust administrative remedies is a jurisdictional
bar under § 3582(c)(1)(A)) and thus it can be waived by the government.

                                            -4-
 Case 2:18-cr-00004-JPJ Document 108 Filed 07/16/20 Page 5 of 7 Pageid#: 597




“properly invoked . . . must be enforced.” Hamer v. Neighborhood Hous. Servs. of

Chi., 138 S. Ct. 13, 17 (2017).

      The government does not contend that Sloan has failed to fully exhaust his

administrative remedies required under § 3582(c)(1)(A), even though it contends

that the Warden denied his administrative request for compassionate release within

30 days. If the government had not waived the exhaustion requirement, Sloan would

have had to complete the full BOP administrative appeals process before turning to

this court for relief. See United States v. Nance, No. 7:92CR00135, 2020 WL

114195, at *2 (W.D. Va. Jan. 10, 2020). Therefore, his request is ripe for my

consideration. The USSG advises that a court should consider three issues before

turning to the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

applicable: (1) whether extraordinary and compelling reasons warrant the reduction;

(2) whether the inmate is a danger to the community, as provided in 18 U.S.C. §

3142(g); and (3) whether such a reduction is consistent with the policy statement.

USSG § 1B1.13.

      Sloan is 77 years old. He did not graduate from high school, but he later

obtained a GED while in the Army and a bachelor’s degree in theology from an

online school while incarcerated.     He has received specialized training as an

electrician, and he obtained a certification in radio electronics. He retired in 1999,

and he has since been unemployed. Sloan has two adult sons, one of whom was a


                                         -5-
 Case 2:18-cr-00004-JPJ Document 108 Filed 07/16/20 Page 6 of 7 Pageid#: 598




coconspirator in Sloan’s criminal conduct.         Sloan’s criminal history includes

convictions for conspiracy, arson, obstruction of justice, and manufacturing

marijuana. However, his apparently limited criminal history minimizes the severity

of his past criminal conduct; namely, his use of intimidation tactics and destruction

of property to silence his victims. He has denied a substance-abuse history, but he

has admitted to experimenting with marijuana and cocaine while in the Army.

      The facts supporting his conviction are serious in nature. Sloan operated a

substantial marijuana growing business from his family farm and with his son’s

assistance. He would harvest up to 30 pounds of marijuana at a time. He then sold

portions of the marijuana to local distributors for personal use or resale. Sloan also

asked one of his buyers to commit separate crimes for him. He asked the individual

to burn down his brother’s home and to give him and his son a ride to kill a former

witness against him in a prior federal criminal case. He offered to pay the individual

to kill a neighbor’s dog and to burn down two different homes. Finally, he had a

confidential informant recover one of his previously owned firearms despite his prior

criminal record.

      Sloan has demonstrated an inability to comply with the law, as he has spent a

majority of his life incarcerated and he returned to his criminal lifestyle shortly after

receiving the benefit of geriatric parole. Most importantly for the § 3553(a) analysis,

Sloan has a concerning history of turning to violent behavior such as arson,


                                          -6-
 Case 2:18-cr-00004-JPJ Document 108 Filed 07/16/20 Page 7 of 7 Pageid#: 599




destruction of property, and threatening others.4 In the end, Sloan has shown a

consistent refusal to follow the rules and his noncompliance may continue if he were

to be released at this stage. Considering these facts and the § 3553(a) factors,

including the need for deterrence and to protect the public, I find that Sloan is not

qualified for such extraordinary relief.

                                             III.

      For the reasons stated, it is ORDERED that the defendant’s motions, Case

No. 2:18CR00004, ECF Nos. 90 and 97, and Case No. 2:00CR10101, ECF No. 128,

are DENIED.

                                                    ENTER: July 16, 2020

                                                    /s/ JAMES P. JONES
                                                    United States District Judge




      4
          As I stated at his sentencing in 2018:

              I recognize Mr. Sloan’s age, but it’s clear that Mr. Sloan is an
      intelligent person who testified in an alert and clearly rational manner. I think
      Mr. Sloan has many years ahead of him. He’s certainly capable now, as he
      will be for some time, of committing further crimes, and I don’t know of any
      reason why he would not.

Tr. 73, ECF No. 81.
                                             -7-
